Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 10, 12, 15-28 are pending in the Claim Set filed 3/21/2022.
Claims 21-28 are newly added. 
Applicant’s election without traverse of Group II: claims 15-20 in the reply filed on 3/21/2022. Claims 21-26 are further added to Group II. Group II in the Claims Set filed 3/21/2002 herein include claims 15-28.
Claims 1-4, 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/22.
Herein, claims 15-28 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/04/2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 15-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin et al (US 6610764) [Martin], Gonzales et al (US 20150231042) [Gonzales] and Chen et al (The effect of 3-hydroxybutyrate and its derivatives on the growth of glial cells, Biomaterials 28, p.3608, May 2007) [Chen} in view of Peys et al (US20140219967) [Peys] and Bradley et al (WO2018055388) [Bradley].
Regarding claims 15-28,
Martin teaches biocompatible polyhydroxyalkanoate compositions comprising poly(3-hydroxy butyrate-co-3-hydroxyvalerate) (PHBV) for biomedical applications that are used to provide controlled degradation rates in tablets (col.1, lns.30-45; col.2, lns.47-67; col.3, lns.1-55).
Gonzales teaches biodegradable particles made from poly-3-hydroxybutyrate (PHB), poly-3-hydroxy-valerate and poly-3-hydroxybutyrate-co-3-hydroxyvalerate (PHBV), ([0054-0055]; claims 8 and 9; See entire document).
Chen teaches polyhydroxyalkanoates (PHA), for example, polyhydroxybutyrate (PHB), are biodegradability and biocompatibility and provide good mechanical properties for tissue engineering and drug release applications. Chen teaches that the monomers produced from PHA degradation are D-type structures, and D-3-hydroxybutyric acid (D-3-HB), which is most conveniently produced among all possible monomers and is the most common degradation product of PHA (Abstract; Introduction, left col., first paragraph, p.3608; p.3609, left col., second full paragraph; 2.1 Materials, p.2609; See entire document).  
From the teachings of the Martin, Gonzales and Chen, as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that polyhydroxyalkanoate, e.g., poly(3-hydroxybutyrate) (PHB) and poly(3-hydroxy butyrate-co-hydroxy valerate), are biodegradability and biocompatibility and are suitable for use in biomedical applications wherein the polyhydroxyalkanoate are provided in the form of biodegradable particles and tablets comprising controlled degradation rates. 
Moreover, as explicitly taught by Chen, 3-hydroxybutyrate is the most common and conveniently produced degradation product of polyhydroxyalkanoates. 
Martin, Gonzales and Chen, as a whole, differ from the claims in that the documents do not teach providing the polyhydroxyalkanoates., e.g., poly-3-hydroxybutyrate (PHB), poly-3-hydroxy-valerate and poly-3-hydroxybutyrate-co-3-hydroxyvalerate, for the prevention of colorectal colon cancer and dosage thereof.
However, Peys and Bradley, as a whole, cure the deficiencies. 
Peys teaches poly(3-hydroxybutyrate) (PHB) and poly(3-hydroxybutyrate-co-hydroxy valerate) (PHB/PHBV), wherein PHB/PHBV finds use in human applications for the treatment of intestinal diseases comprising colon cancer (Abstract; [0052]; See entire document).
Bradley teaches 3-hydroxybutyric acid (3-HB) or a salt, 3-hydroxybutyric, for use in a method of treating or preventing a disorder or condition in the intestinal tract including colorectal cancer and an oral pharmaceutical composition comprising 3-HB means and an orally digestible carrier (Abstract; p.1, Field; p.4, last paragraph; p.5, paragraphs 5-7 and 6; p.8, last paragraph; p.9, paragraph 4; p.10, paragraph 2; p.11, last paragraph; p.12-16; See entire document). 
Bradley teaches the limitation of preventing a colorectal cancer as described in the Specification on page 4.
Particularly, Bradley teaches the preventive treatment for colorectal cancer (p.9, fourth paragraph). Furthermore, Bradley teaches a method of treating comprises administering 3-HB to a subject for the purposes of ameliorating a disease, disorder or condition (i.e., slowing or arresting or reducing the
development of the disease, disorder or condition or at least one of the clinical symptoms thereof); alleviating or ameliorating at least one physical parameter including those which may not be discernible by the patient; modulating the disease, disorder or condition, either physically (e.g., stabilization of a discernible symptom), physiologically (e.g. , stabilization of a physical parameter), or both; or preventing or delaying the onset or development or progression of the disease or disorder or a clinical symptom thereof (See page 29, last paragraph to page 30, first paragraph). 
Accordingly, the teachings of Bradley make clear that administering 3-HB to a subject encompasses the prevention of colorectal cancer in accordance with the term ‘prevention’ as it is described in the Specification.
Bradley teaches pharmaceutical composition that deliver 3-hydroxy butyric acid (3-HB) to the GI tract (p.9, paragraph 7). Bradley teaches that pharmaceutical compositions that can be administered enterally, preferably orally. The invention thus provides an orally acceptable and well-tolerated pharmaceutical composition for delivering 3-HB (p.10, paragraph 3). Bradley teaches pharmaceutical composition comprising 3-hydroxybutyric acid (3-HB) taken on an empty stomach is likely to arrive in the ascending colon about 5 hours after dosing, with the actual arrival dependent largely on the rate of gastric emptying. Drug delivery within the colon is greatly influenced by the rate of transit through this region. In healthy men, capsules and tablets pass through the colon in 20-30 hours on average. Bradley teaches that solutions and particles usually spread extensively within the proximal colon and often disperse throughout the entire large intestine (p.19, paragraph 2).
Bradley teaches a therapeutically effective amount of 3-HB that should be administered depends on the 3-HB utilized (e.g. the ratio of (R)- to (S)- isomers), the subject being treated, the severity and type of the affliction, and the manner and route of administration. Considering the amount of 3-HB that is delivered, a therapeutically effective amount may be from about 0.1 mg per kilogram (kg) body weight to about 500 mg per kg body weight, for example about 1 mg to about 250 mg per kg body weight, for example about 10 mg to about 180 mg per kg body weight, for example about 20 mg to about 150 mg per kg body weight, for example about 60 mg to about 125 mg per kg body weight. For example, a therapeutically effective amount may be from about 10 mg to about 40 g, for example from about 80 mg to about 20 g, for example from about 100 mg to about 15 g, for example from about 1 g to about 12 g, for example from about 5 g to about 10 g (p.27-29).
Lastly, Bradley teaches a dietary supplement comprising 3-HB salt for colonic delivery (p.25, Example 2), i.e., oral administration is a dietary administration.
One of ordinary skill in the art would have recognized that 3-hydroxybutyrate monomeric units are produced from the biodegradation of polyhydroxyalkanoate such as poly-3-hydroxy butyrate and poly-3-hydroxybutyrate-co-3-hydroxy valerate (PHBV) wherein 3-hydroxybutyrate is effective in treating and the preventing colorectal cancer in view of the teachings of Martin, Gonzales and Chen, Peys and Bradley, as a whole. Further, it would have been well within the purview of one of ordinary skill in art to optimize the dosage of polyhydroxyalkanoate, such as poly-3-hydroxy butyrate and poly-3-hydroxybutyrate-co-3-hydroxy valerate (PHBV), in a method of treating colorectal cancer comprising enterally, preferably orally, administering 3-hydroxybutyrate monomeric units to a subject having a predisposition in developing colorectal cancer or has already shown at least one clinical symptom which is typical of an early stage of CRC or a subject in need thereof in view the particular guidance provided by Bradley that explicitly teaches the therapeutically effective amount of 3-hydroxybutyrate in a method of treating or preventing for colorectal cancer. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an oral pharmaceutical composition comprising poly-3-hydroxy butyrate and/or poly-3-hydroxybutyrate-co-3-hydroxy valerate, wherein 3-hydroxybutyrate is the degradation production in the form of a tablet or particles in view of the teachings of Martin, Gonzales and Chen, Peys and Bradley, as a whole.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Martin, Gonzales and Chen, Peys and Bradley, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626